Title: To Benjamin Franklin from Pierres, 30 August 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            Paris 30 aoust 1783
          
          J’ai l’honneur de vous envoyer l’Exempl. in 40. pour le Grand Duc de Russie. Je vous renvoye aussi l’Ex. in 80. que vous
            m’aviez fait passer.
          
          Je suis avec un respect infini, Monsieur, Votre très humble & très obeissant
            serviteur
          
            Pierres
            M. Franklin./.
          
         
          Notation: Pierres 30 Août 1783.
        